Citation Nr: 1417254	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a shoulder disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a shoulder disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2010 Travel Board hearing, and a transcript of this hearing is of record.

In September 2010, the Board remanded the issues on appeal for additional development.  As the actions specified in the September 2010 remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to a shoulder disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran's shoulder disability is related to an in-service injury.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in granting service connection for a shoulder disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases such as arthritis.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

The Veteran contends, and service treatment records (STRs) show, that in January 1963, the Veteran fell from a top bunk and dislocated his right shoulder.  Since his right shoulder dislocation, the Veteran said that he has experienced pain in his right shoulder and neck.  He describes having increased right shoulder pain in the mornings, when lifting objects overhead, driving, and using a computer mouse.  He says that his shoulder also pops when doing activities such as dressing.  

The Veteran's cervical spine disability is discussed further below.  

January and February 1963 STRs document that the Veteran's shoulder was reduced following his fall from his bunk and he was admitted to the Navy hospital for seven days.  X-rays of his right shoulder post-reduction reflect a normal right glenohumeral joint.

A December 1965 private treatment record shows that the Veteran dislocated his right shoulder again after reaching for a ball while playing basketball.  The record reflects his previous right shoulder dislocation in-service and no subsequent injury to his shoulder since that incident.  An x-ray showed a subglenoid dislocation and the right humerus in a good position.  The Veteran was diagnosed with a recurrent dislocation of the right shoulder.  

An October 1986 statement of the Veteran's private treating physician stated that since 1982, he had been treating the Veteran for his shoulder.  The treating physician said that following treatment, most of his symptoms would resolve temporarily.  See April 2008 Statement of Dr. Counselman.  

In a May 2008 statement from the Veteran's wife, she explained how the Veteran participated in water aerobics since 2001 after his treating physician suggested it as a way to help with his range of motion in his shoulder. 

At the Veteran's December 2010 VA examination, the Veteran reported his in-service injury, his second right shoulder dislocation, and his continuous symptoms of shoulder pain.  He explained how he had received ten chiropractic treatments a year since 1982 and that his water aerobics treatment has been somewhat effective in temporarily alleviating his symptoms.  Upon objective evaluation, the examiner found that the Veteran had normal range of motion, but did observe pain on the right side upon range of motion testing.  An MRI showed moderate cartilage loss involving the glenohumeral joint with osteophyte formation and moderate arthritic change.  An x-ray showed no fractures or other abnormalities and intact bone structures.  The examiner diagnosed the Veteran with right shoulder degenerative joint disease and strain.  Based on the Veteran's previous medical history and records and the determination that anterior shoulder dislocations can result in associated injuries and fractures, the examiner opined that the Veteran's current right shoulder disability was caused by his in-service fall from his top bunk.  

Based on the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's right shoulder disability was caused as a result of his in-service injury.  


ORDER

Entitlement to service connection for a shoulder disability is granted. 


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As previously discussed above, the Veteran contends that his in-service fall from a top bunk caused him to experience neck pain.  The Veteran said that he did not seek treatment for his neck pain while in service, however, he asserts that he had continued neck pain since his in-service fall.  He also described his neck pain as occurring simultaneously with his shoulder pain.  Alternatively, the Veteran argues that his neck disability should be service-connected as a secondary condition to his shoulder disability.  

At his December 2010 VA examination, the examiner found no abnormal cervical spine findings, including his range of motion.  Although the Veteran exhibited objective evidence pain upon range of motion testing, the examiner opined that his pain was mostly right muscular pain attributable to degenerative cervical spine changes related to his age.  In concluding both that the Veteran's cervical spine disability was less likely as not related to service and that he would have to resort to mere speculation to definitely state whether there was a causal relationship between his cervical spine disability and his active duty service, the examiner based his opinion on the Veteran's lack of treatment for his cervical spine complaints.  

The Board finds that the VA opinion is inadequate and requests an addendum opinion on the nature and likely etiology of the Veteran's cervical spine disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner did not consider the Veteran's private treatment records which show that he had sought treatment for his neck pain since 1982, therefore, the Veteran's conclusion is based on a false premise.  Furthermore, the examiner did not address whether the Veteran's cervical spine disability was proximately due to or caused by the Veteran's right shoulder disability.  On remand, the VA examiner's opinion should be returned for clarification.  Upon consideration of the Veteran's medical records, to include his private treatment records for his cervical spine, the examiner should provide an opinion as to whether the Veteran has a cervical spine disability that is etiologically related to any incident of his active duty service, and also whether his right shoulder disability caused his cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his cervical spine disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  Following the above, the AOJ should obtain an addendum opinion to the December 2010 VA examination for the Veteran's cervical spine by the same examiner or another examiner if he is not available.  The claims file and a copy of this remand should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner is asked to respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability is directly related to a disease or injury in service to include the 1963 incident where he fell off of a top bunk?

b.  Is it at least as likely as not that the Veteran's cervical spine disability is proximately due to or caused by the Veteran's service-connected shoulder disability;   

c.  or is it at least as likely as not that the Veteran's cervical spine disability was permanently aggravated beyond its natural progression by a service-connected shoulder disability?

In providing the requested opinions, the examiner should consider and address the Veteran's private treatment records for his cervical spine disability, including those of Dr. Counselman.  

If the examiner cannot provide answers to the above questions, the examiner is advised that he/she should explain why the requested opinions cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answers because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answers cannot be provided. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered. 

3.  When the above development has been completed, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


